DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a semiconductor wafer inspection system comprising all the specific elements with the specific combination including an image combining device that generates a composite image based on the first set of signals indicative of the first image of the measurement location and the second set of signals indicative of the second image of the measurement location; a wafer positioning system operable to move the wafer in a scanning motion such that a field of view of the first imaging detector and a field of view of the second imaging detector move across the semiconductor wafer along an inspection path, wherein the field of view of the first imaging detector is located ahead of the field of view of the second imaging detector along the inspection path; and a computing system configured to identify one or more defects of interest on the semiconductor wafer based on the composite image of the measurement location in set forth of claims 1, 13, and 20, wherein dependent claims 2 and 4-12 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claims 14-19 are allowable by virtue of dependency on the allowed claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 26, 2021


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886